Case 2:19-cv-04915-MCS-PVC Document 29 Filed 10/05/20 Page 1 of 2 Page ID #:3025



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   QUINNO DEYZA ASSOON,                           Case No. CV 19-4915 MCS (PVC)
  12                        Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13          v.                                      CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   TAMI HOLT, Warden,                             STATES MAGISTRATE JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the records
  18   and files herein, and the Magistrate Judge’s Report and Recommendation. The time for
  19   filing Objections to the Report and Recommendation has passed and no Objections have
  20   been received. Accordingly, the Court accepts and adopts the findings, conclusions and
  21   recommendations of the Magistrate Judge.
  22
  23          IT IS ORDERED that the Petition is denied and Judgment shall be entered
  24   dismissing this action with prejudice.
  25   \\
  26   \\
  27   \\
  28   \\
Case 2:19-cv-04915-MCS-PVC Document 29 Filed 10/05/20 Page 2 of 2 Page ID #:3026
